FILED
                             NOT FOR PUBLICATION                            JAN 25 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 08-50224

               Plaintiff - Appellee,             D.C. No. 2:06-cr-00869-GPS

   v.
                                                 MEMORANDUM *
 MARGARET MABLE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    George P. Schiavelli, District Judge, Presiding

                             Submitted January 11, 2010 **


Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Margaret Mable appeals from the 27-month sentence imposed following her

guilty-plea conviction for conspiracy and passing stolen treasury checks, in



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NC/Research
violation of 18 U.S.C. §§ 371 and 510(b). We have jurisdiction pursuant to 28

U.S.C. § 1291, and we affirm.

       Mable contends that the district court procedurally erred at sentencing by

failing to address her argument that her assistance in the arrest of her co-

conspirators warranted a lower sentence. This contention fails. See United States

v. Carter, 560 F.3d 1107, 1118-19 (9th Cir. 2009).

        Mable also contends that the district court erred at sentencing by giving

undue weight to her criminal history and improperly considering her inability to

pay restitution as part of her sentence. She further contends that the sentence is

unwarrantedly disparate to the sentences of her co-conspirators. The record

reflects that the district court did not abuse its discretion at sentencing and that, in

light of the totality of the circumstances, the sentence is not unreasonable. See

United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc); United States

v. Corona-Verbera, 509 F.3d 1105, 1120 (9th Cir. 2007) (disparity between

defendants who accepted responsibility and defendant who went to trial did not

render sentence unreasonable).

       Finally, the panel is in receipt of Mable’s pro se informal appellate brief

filed on December 22, 2008. Because Mable is represented by counsel, only




NC/Research                                 2                                      08-50224
counsel may submit filings and this court therefore declines to entertain the

submission.

       AFFIRMED.




NC/Research                               3                                     08-50224